Chief Justice Steele
delivered the opinion of the court:
The statute, creating the state board of stock inspection commissioners contains these provisions:
Sec. 6390. “Said board shall make such rules and regulations touching the manner of inspection of brands and live stock, and affecting quarantine and sanitary conditions, as they shall deem proper; Provided, That the same do not conflict with this act.”
Sec. 6404. “Any person or corporation who shall violate or disregard any brand, quarantine or sanitary provision of this act, or any brand, sanitary or quarantine regulation or order of the *429board, made in pursuance of its official duties, shall be guilty of a misdemeanor and upon conviction thereof shall be fined in the sum of not more than five hundred (500) dollars or imprisonment in the county jail for a period not to exceed one (1) year or by both such fine and imprisonment. ’ ’
The information filed in the county court of Cheyenne county charges that the defendant violated certain rules and regulations adopted by the state board as a sanitary regulation, and deemed by the board necessary to prevent the spread of infectious and contagious diseases among the cattle of the state, and after it was demanded of him, by the board, that the cattle owned by him, on a certain ranch, be sprayed and dipped, as provided by the regulations of the board.
The defendant demurred to the information, upon the ground that the statute is unconstitutional and void, in so far as it attempts to confer upon the said board the power of declaring what acts or omissions should constitute a misdemeanor, for the reason that such powers could not be lawfully delegated to such board by the general assembly. The demurrer was sustained and the defendant discharged.
In the performance of his duty, as required by sec. 1997, Bev. Stats, of 1908, the district attorney has sued out this writ of error to review the judgment of the county court. The county judge, in discharging the defendant, declared the statute unconstitutional, in so far as the legislature delegated to the board the power to declare, by rules and regulations, what acts should constitute a misdemeanor.
The people have confided to the general assembly the power of declaring what acts or omissions shall constitute a crime, but they have not confided to the general assembly the authority to transfer *430this power to any other person or body. Whether the legislature, in the act under consideration, has or has not delegated its authority to the board of stock inspection commissioners, we shall not determine. We shall, however, affirm the judgment for reasons convincing us that the section upon which the state relied to convict the defendant has been repealed, to the extent hereafter stated, by a later statute.
By the act of 1905, Rev. Stats, of 1908, sec. 6401, it is provided, that whenever it shall become known to the state board of stock inspection commissioners, that infectious or contagious diseases exist among the domestic animals of any section of the state, it shall become the duty of the board to take such steps as will prevent the spread of such disease, and the board is empowered to compel the dipping, spraying or such other treatment of said animals under such rules and regulations as the board may adopt. And the board is empowered to order the owners of such animals as it may find to be infected, or to have been exposed to such disease, to spray, dip or otherwise treat the said animals. If the owner or persons in charge of the animals ordered treated shall fail to treat the animals as ordered by the board, then the board is authorized to seize the animals and cause them to be treated, and hold them and sell them to pay costs of inspection, the care and treatment of them, and the costs of sale.
The rules and regulations of the board, except matters of administrative detail, were superseded by the act of 1905, and it being a later and* a more specific act, it repealed the general provision of the law of 1903, declaring a violation of the rules and regulations of the board to be a misdemeanor. For, as stated by Mr. Justice Redfield of the supreme court of Vermont: “I know of no rule of construction of *431statutes of more universal application, than that later and-more specific statutes do, as a general rule, supersede former and more general statutes, so far as the new and more specific, provisions go.”—Isham, Adm’r, v. Bennington Iron Co. et al., 19 Vt. 249.
We presume that the act of 1905, being the latest expression of the legislative will on the subject, contains every provision deemed necessary to fully protect the domestic animals from contagious and infectious diseases, and as no mention is made of any other penalty for failure to observe the rules and regulations of the board than of empowering the board to sell the animals, for the purpose of paying all expenses incurred in treating and caring for them, we assume the legislature intended to impose no other.
' The authority of the legislature to enact laws for the protection of domestic animals, and to prevent the spread of infectious or contagious diseases among them, is everywhere recognized as a valid exercise of the police power of the state.
In the exercise of such power, it becomes necessary to vest in some person or board, the discretion of determining when an emergency exists, and when the means afforded shall be employed to abate a menacing condition. The state board of stock inspection commissioners is but an auxiliary of the state government, and it is entirely competent for the legislature to vest in such board, authority to determine when an infectious or contagious disease exists among the domestic animals, or when the domestic animals have been exposed to such disease, and to authorize the board to compel such treatment as will, in its judgment, prevent the spread of the disease.
We find nothing in the act of 1905, violative of the constitution, but we must affirm the judgment *432discharging the defendant, for the reason that sec. 6404, Rev. Stats, of 1908, has been repealed in so far as it makes it a misdemeanor to violate the rules and regulations of the board, upon the subject covered by the later and specific act of 1905. Affirmed.
Decision en banc.
Mr. Justice Campbell not participating.